NRT N.Y. LLC v Johnson (2016 NY Slip Op 06047)





NRT N.Y. LLC v Johnson


2016 NY Slip Op 06047


Decided on September 15, 2016


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on September 15, 2016

Tom, J.P., Saxe, Richter, Gische, Webber, JJ.


1200 154415/15

[*1]NRT New York LLC, doing business as The Corcoran Group, Plaintiff-Appellant,
vNancy Sale Frey Johnson, Defendant-Respondent.


Margolin & Pierce, LLP, New York (Philip Pierce of counsel), for appellant.
Aaron Richard Golub, P.C., New York (Nehemiah S. Glanc of counsel), for respondent.

Order, Supreme Court, New York County (Barry R. Ostrager, J.), entered November 10, 2015, which denied plaintiff's motion for summary judgment, unanimously modified, on the law, to the extent of granting defendant summary judgment dismissing the complaint upon a search of the record, and otherwise affirmed, without costs. The Clerk is directed to enter judgment dismissing the complaint.
The exclusive brokerage agreement unambiguously made the closing of title an express condition precedent to plaintiff broker's right to its commission (see Corcoran Group v Morris , 107 AD2d 622, 623-624 [1st Dept 1985], affd  64 NY2d 1034 [1985]). No closing ever took place, either before or after the agreement terminated, which passed title to any buyer identified during the term of the agreement. Nor did the Board of Managers for the condominium take title. The closing on the sale of the apartment took place after the exclusive broker agreement expired and with an entity/person who was, in any event, a carve out under the agreement. Plaintiff is not entitled to a commission.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: SEPTEMBER 15, 2016
DEPUTY CLERK